


EXHIBIT 10.3


05 March 2012
Jeffrey Nachbor
14107 Manor Drive
Leawood, KS 66224


Dear Jeffrey:


In light of your performance in the position of Senior Vice President, Financial
Operations, we are pleased to offer you a temporary living assistance bonus as
detailed below:


1.
You will be paid a lump sum temporary living payment in the amount of $40,000
(grossed up to cover taxes). This amount will be reported as taxable income on
your W-2 for 2012. You agree and understand that this is the only temporary
living payment that will be made to you in 2012. This $40,000 is intended to
cover your temporary living expenses for the next 18 months; therefore you will
not be eligible for consideration for any additional temporary living
assistance.



2.
You agree that should you voluntarily terminate your employment prior to the
completion of 18 months of employment after receiving this bonus, you will
reimburse Cricket on a prorated basis, at 1/18th of the total amount for each
remaining month from the date of the voluntary termination.



3.
You agree and understand that the bonus payment is made in lieu of normal travel
and temporary living expenses for which you would normally be reimbursed to
include, but not limited to: airfare (or other public transportation), lodging,
meals, rental cars, travel within the local area (such as taxi service or van
service to the airport, etc.).



All components of the offer are contingent upon continuing active employment at
a satisfactory level as determined by your supervisor.


Congratulations and we wish you continued success at Cricket!


Sincerely,


/s/ Leonard C. Stephens


Leonard C. Stephens
Senior Vice President, Human Resources




I accept the terms of the offer for temporary living assistance made to me by
Cricket Communications, Inc.,
and agree to the terms set forth above.


Agreement Acknowledged:
 
Jeffrey Nachbor
 
/s/ Jeffrey E. Nachbor
 
 
 
Printed Name
 
Signature
 
 
 
 
 
 
 
 
 
3/8/2012
 
 
 
 
 
Date
 
 
 
cc: Bill Ingram
 
 
 
 
 





